CCA 201500064. On consideration of the petition for grant of review of the decision of the United States Navy-Marine Corps Court of Criminal Appeals, it is ordered that said petition is , hereby granted, and the decision of the United States Navy-Marine Corps Court of "Criminal Appeals is affirmed.*

 It is noted that the military judge neglected to seal the transcript of the MRE 513 hearing and some of the associated pleadings, contrary to the requirements of MRE 513(e)(5). Accordingly, the Clerk is directed to seal MRE 513 matters (pages 26-47 and 57-61 and AE V and VIII of the record of trial).